t cc no united_states tax_court glaxosmithkline holdings americas inc petitioner v commissioner of internal revenue respondent docket no 3-0o1-d filed date g and r the applicants filed a joint application to perpetuate testimony before commencement of a case joint application pursuant to rule tax_court rules_of_practice and procedure the applicants propose to take the depositions of two of g’s former executives both of whom are septuagenarians and both of whom reside in the united kingdom the applicants agree that r is not likely to issue a notice_of_deficiency to g in the near future that the testimony of the proposed deponents is critical to g’s issues under examination and that a trial is likely but not until or held because there is a reasonable expectation that the applicants will be adversaries in an action cognizable in this court and there is a significant risk that critical testimony will be unavailable when a trial if any is commenced the applicants’ joint application will be granted -- - john b magee and richard c stark for petitioner theodore j kletnick for respondent opinion wells chief_judge this matter is before the court ona joint application to perpetuate testimony before commencement of a case joint application filed date unless otherwise indicated section references are to sections of the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure glaxosmithkline holdings americas inc glaxo and the commissioner of internal revenue the commissioner filed a joint application pursuant to rule to take the depositions of two of glaxo’s former executives for convenience we will refer to glaxo and the commissioner collectively as the applicants glaxo has no current petition for redetermination of deficiencies before the court background glaxo is a holding_company for a global pharmaceutical business headquartered in the united kingdom in the commissioner began an examination of glaxo’s tax returns for and the glaxo examination currently encompasses glaxo’s tax returns for the years through glaxo disagrees with the commissioner’s proposal to increase glaxo’s taxable_income pursuant to sec_482 for the years under examination since the applicants have attempted to resolve their differences through the advance_pricing_agreement program and through the internal revenue service’s office of appeals in date glaxo formally requested relief from double_taxation for the taxable years through under the mutual agreement procedures or so-called competent_authority process provided in article of the convention for the avoidance of double_taxation date u s -u k u s t as amended by second protocol date u s t the applicants anticipate that the competent_authority process could be protracted the commissioner has not issued a notice_of_deficiency to glaxo for the years under examination because of their commitment to the competent_authority process the applicants do not anticipate that the commissioner will issue a notice_of_deficiency to glaxo in the near future assuming that the commissioner issues a notice_of_deficiency to glaxo the applicants expect that the matter will proceed to trial but not until or the applicants seek permission to take the depositions of sir paul girolami mr girolami and sir david jack mr jack q4e- former glaxo executives messrs girolami and jack reside in the united kingdom mr girolami presently years of age served as glaxo’s controller finance director chief executive and chairman of worldwide operations during the period through mr jack presently years of age served vital roles in glaxo’s research_and_development efforts during the period through the applicants agree that messrs girolami’s and jack’s testimony will be critical to the resolution of the sec_482 adjustments that the commissioner has proposed for the years under examination citing messrs girolami’s and jack’s advanced ages the importance of their testimony their foreign residences and the substantial delay anticipated in any trial the applicants contend that to prevent a failure of justice the court should issue an order authorizing messrs girolami’s and jack’s depositions for the purpose of perpetuating their testimony the applicants report that messrs girolami and jack consent to the granting of the joint application the applicants expect to conduct the proposed depositions at the offices of glaxo’s counsel in washington d c so long as messrs girolami and jack are capable of traveling to the united_states the joint application includes a description of the substance of the testimony that the applicants expect to elicit from the proposed deponents the joint application states that - - the proposed depositions will be videotaped and that the applicants agree to begin mr girolami’s deposition on or about date and mr jack’s deposition on or about date the applicants have further agreed to a so-called discovery schedule to permit the commissioner to make reasonable requests for information from glaxo consult with experts and make further preparations in advance of the proposed depositions this matter was called for hearing at the court’s motions session held in washington d c counsel for both parties appeared at the hearing and offered argument in support of the joint application glaxo filed a rule c statement indicating that actuarial studies suggest that there is an approximately 40-percent probability that mr girolami will not survive to the end of and an approximately 50-percent probability that mr jack will not survive to the end of and health and aging studies suggest that even if they do survive to the end of there would be a significant likelihood that they would be suffering from substantial memory lapses or other forms of mental impairment at that time discussion rule provides for the taking of depositions before the commencement of a tax_court case to perpetuate testimony or to preserve any document or thing regarding any matter that may be cognizable in this court rule is derived from rule a of -- - the federal rules of civil procedure and we are guided by judicial interpretations of fed r civ p in the absence of our own precedent see 90_tc_698 rule states that an application must show the facts showing that the applicant expects to be a party to a case cognizable in this court but is at present unable to bring it or cause it to be brought the subject matter of the expected action and the applicant’s interest therein and all matters required to be shown in an application under paragraph b of rule except item h thereof rule b as is relevant here requires the applicant to show the reason for deposing a person rather than waiting to call the person as a witness at trial and the substance of the testimony that the applicant expects to elicit rule further provides if the court is satisfied that the perpetuation of the testimony or the preservation of the document or thing may prevent a failure or delay of justice then it will make an order authorizing the deposition and including such other terms and conditions as it may deem appropriate consistently with these rules the instant application states that the applicants expect to be adversaries in a case cognizable in this court and that the case will likely concern among other items adjustments to glaxo’s taxable_income pursuant to sec_482 although the commissioner has not issued a notice_of_deficiency to glaxo and therefore glaxo presently is unable to file a petition with the - court we are satisfied that it is likely that the dispute between glaxo and the commissioner over the commissioner’s adjustments to glaxo’s tax returns will proceed to litigation see 250_f2d_414 d c cir the central question posed in the instant application is whether the perpetuation of the proposed deponents’ testimony may prevent a failure or delay of justice although no objection to the proposed depositions has been made this court has the inherent authority to protect the integrity of its rules regardless of an objection by a party see 91_tc_1096 supplemented by 92_tc_814 accordingly we will briefly review relevant caselaw regarding rule in reed v commissioner supra we held that the mere showing that an applicant is currently unable to commence an action in the tax_court is insufficient to justify granting an application under rule in denying the application in that case we stated in pertinent part the relief provided for by rule is an extraordinary measure and invoked only to prevent the failure or delay of justice we will continue to apply the test which requires that the applicant show that the testimony will in all probability be lost before trial id pincite in masek v commissioner supra the applicant taxpayer - - sought to take the depositions of two third-party witnesses the two witnesses were and years of age respectively upon review of the application we explained that the procedure under rule was not intended to be used as a discovery device see 512_f2d_909 3d cir we also stated that where an application under rule suggests that the proposed deposition might be used for discovery purposes our decision whether to grant such an application will turn ona weighing of the discovery aspects of the deposition against the applicant’s need to perpetuate testimony see masek v commissioner t c pincite in denying the application in that case we concluded that the proposed depositions of third- party witnesses reflected more than a trace of discovery and the applicant taxpayer had not shown through medical records or otherwise that the proposed deponents’ testimony would likely be lost before trial id pincite1 in our supplemental opinion 92_tc_814 we denied the applicant taxpayer’s motion to reconsider our earlier opinion stating that our focus under rule is directed to the risk that the testimony will be unavailable when a trial commences and the applicant must establish that that risk is significant id pincite --- - with the foregoing as background we consider the instant application as previously discussed the application states facts showing that the applicants reasonably expect to be adversaries in an action cognizable in this court because the matter involves a complex examination concerning numerous issues the issuance of a notice_of_deficiency to glaxo will be delayed and the case is not likely to go to trial until or against this backdrop we note that the proposed deponents messrs girolami and jack are both residents of the united kingdom mr girolami is presently years of age and mr jack is presently years of age the applicants agree that the proposed deponents’ testimony will be critical to the issue of glaxo’s policies concerning intercompany transfer_pricing during the years under examination there is no evidence that either of the proposed deponents is presently ill or otherwise suffering from a chronic medical_condition see masek v commissioner t c pincite1 however other factors support the proposition that there is a significant likelihood that the proposed deponents’ testimony will be unavailable when a trial commences in this matter in particular the proposed deponents’ advanced ages their residences abroad and the potential for substantial delay ina trial of the federal tax issues presented in the examination of glaxo’s through tax returns are all factors which -- - suggest that there is a high probability that critical testimony will be lost there is no indication that the applicants are attempting to use the proposed depositions as a discovery device although the applicants have agreed that the commissioner will be given an opportunity to request information from glaxo in order to prepare for the depositions such an exchange of information in advance of the depositions is perfectly understandable given the complexity and magnitude of the examination the circumstances presented in the instant application are somewhat analogous to those presented in 383_f2d_607 3d cir where borda brought a civil antitrust suit against texaco which was stayed pending the determination of a criminal action in which texaco was named as a coconspirator the district_court had denied texaco’s application to take borda’s deposition in advance of the trial in the civil case on appeal the court_of_appeals for the third circuit held that the district_court had erred in denying texaco’s application to take borda’s deposition considering that borda wa sec_71 at the time the events underlying the civil_action dated back some years and the trial of the matter would not be conducted in the foreseeable future cf dewagenknecht v stinnes supra application to take deposition to perpetuate testimony of witne sec_74 years of age was granted where claimant was unable to bring action immediately and claim concerned events and transactions which had taken place many years earlier in sum the application shows that there is a reasonable expectation that the applicants will be adversaries in an action cognizable in the court and there is a significant risk that critical testimony may be lost over the next several years because of messrs girolami’s and jack’s advanced ages consistent with the preceding discussion and with the intention of preventing a failure of justice in this matter we will grant the applicants’ joint application to perpetuate testimony before commencement of a case with appropriate terms and conditions to be set forth in our order insofar as the applicants request that we include a discovery schedule in our order we deny the request to reflect the foregoing an order will be issued qranting the applicants’ joint application to perpetuate testimony before commencement of a case
